DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 7/29/21 is acknowledged, the references therein in appearing to relate to the general background of applicant’s invention.  JP2007172385 and U.S. patent 8,648,820 have particular relevance in disclosing attachable hardware keys that may be operated alongside displayed software keys at an MFP.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image forming apparatus for changing a display state of software keys when a corresponding hardware key is pressed”.

Claim Objections
Claim 9 is objected to because of the following informalities:  the 4th line currently reads “second input mode … is restricted than in the first input mode”, the word “more” (or equivalent) should be inserted between “is” and “restricted”.  Appropriate correction is required.
Claim 10 is objected to because it incorporates the language of claim 9.

Claim 13 is objected to because of the following informalities:  the 2nd and 5th lines currently state “provided on a right side than”, the word “than” should be changed to “of” (or equivalent) for clarity.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-8, 11, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not contain a valid combination of references that disclose an image forming apparatus for reading an image of an original and printing the image on a medium, wherein the image forming apparatus comprises an operation panel that displays numerical software keys 0 to 9, an input device with hardware keys that can be pushed down and number 0 to 9, and a controller that changes a display state of the software key corresponding to a numerical value of a pushed hardware key and returning the software key to a state prior to the change when the pushed hardware key is released.  Similar prior art such as U.S. patent 8,648,820 by Sensu and JP2007172385 by Yamanaka disclose an MFP with an attached hardware keyboard alongside a display with software keys but lacks disclosure of changing a display state of a corresponding software key when a corresponding numeral hardware key is pressed and then returning the key to the previous state when the press is released.
Claims 2-8, 11, 12 and 14 are allowed because they depend upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672